     Case 1:21-cv-00740-DAD-EPG Document 9 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   RAYMOND E. PEYTON,                                      Case No. 1:21-cv-00740-DAD-EPG (PC)

12                         Plaintiff,                        ORDER DENYING PLAINTIFF’S MOTION
                                                             FOR DEFAULT JUDGMENT AND REQUEST
13           v.                                              FOR PRODUCTION OF DOCUMENTS

14   B. CATES,                                               (ECF No. 8)

15                         Defendant.

16

17

18           Raymond Peyton (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

19   action filed pursuant to 42 U.S.C. § 1983.

20           On August 2, 2021, Plaintiff filed a motion for default judgment. (ECF No. 8). Plaintiff

21   alleges that he filed an amended complaint on June 16, 2021. Plaintiff moves for default

22   judgment because neither this Court nor Defendant has responded to his First Amended

23   Complaint.1

24           Plaintiff’s motion will be denied. To begin, the Court notes that it did not receive an

25   amended complaint from Plaintiff, and Plaintiff did not attach a proof of service showing that he

26
             1
                 In the alternative, Plaintiff appears to ask for production of documents. However, discovery has not yet
27   opened in this case and Plaintiff has not provided any explanation as to why he needs early discovery. Accordingly,
     Plaintiff’s requests for production of documents are DENIED.
28
                                                              1
     Case 1:21-cv-00740-DAD-EPG Document 9 Filed 08/04/21 Page 2 of 2


 1   served the amended complaint.2
 2            Additionally, Plaintiff has not asked the Clerk of Court to issue a default for any

 3   defendant, and there is no evidence that any defendant has defaulted. The only defendant who

 4   has appeared through an attorney (defendant Cates) has “thirty (30) days from the date of the

 5   screening order to file a responsive pleading to any Complaint that passes the Court’s screening.”

 6   (ECF No. 3, p. 1). As no claims have been allowed to proceed past screening, defendant Cates

 7   has not defaulted. And, there is no evidence that any other defendant has been served.

 8            Accordingly, IT IS ORDERED THAT Plaintiff’s motion for default judgment is

 9   DENIED.

10
     IT IS SO ORDERED.
11

12       Dated:       August 4, 2021                                      /s/
                                                                   UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
              2
               Plaintiff should refile the amended complaint if he wants it to be considered by the Court. If he does, the
27   Court will vacate the findings and recommendations issued on July 30, 2021 (ECF No. 7), and screen Plaintiff’s
     amended complaint.
28
                                                               2
